Citation Nr: 1200243	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-36 117	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for residuals of asbestos exposure.  


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1960 to October 1964. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2009, the Veteran appeared at a hearing before an Acting Veterans Law Judge, who has since retired from the Board.  In September 2011, the Veteran notified the Board that he did not want another hearing before a Veterans Law Judge who would decide the appeal.  A transcript of the hearing in May 2009 has been associated with the Veteran's file.   

In June 2010, the Board remanded the case to the RO for additional development.  As the requested development has been completed on the claim of service connection for residuals of asbestos exposure, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

As noted in the Board remand in June 2010, the Veteran raised a possibility of another asbestos related disease, interstitial fibrosis, and claimed a Supplemental Statement of the Case was not issued for this change.  As the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C(9)(b), lists one of the disabilities resulting from asbestos exposure as interstitial pulmonary fibrosis, also called asbestosis, the Board has construed asbestosis and interstitial fibrosis as one claim and has rephrased the issue as one of service connection for residuals of asbestos exposure. 






The claim of service connection for tinnitus is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

Residuals of asbestos exposure, namely, lung disease, were not affirmatively shown to have had onset during service; and lung disease, first diagnosed after service, is unrelated to an injury, disease, or event in service, including exposure to asbestos. 


CONCLUSION OF LAW

Residuals of asbestos exposure, namely, lung disease, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  



Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in August 2007.  The Veteran was notified of the type of evidence necessary to substantiate a claim of service connection, namely, evidence of a current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf.  The notice also included the provisions for the effective date of the claims and the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of service connection claim).  


Duty to Assist

On the claim of service connection for residuals of asbestos exposure, under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service personnel and treatment records, VA medical records, and records from the Social Security Administration.  The Veteran has submitted various private records, such as records from Dr. S.L.A. and Dr. R.D.P.  In June 2010, the RO requested the Veteran furnish authorization for additional records of Dr. S.L.A., but the Veteran did not respond and he did not respond to the supplemental statement of the case, issued in July 2011. 

VA has conducted a medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in October 2007and in July 2010.  

The Veteran argued that an examination by a B-reader in relation to his asbestos exposure claim was more accurate.  As a matter of background information, B-reader approval is granted to physicians with a valid U.S. state medical license who demonstrate proficiency (via examination) in the classification of chest radiographs for pneumoconioses using the International Labor Office Classification System.  It is also used to classify chest radiographs of asbestos-exposed workers governed by the U.S. Department of Labor regulations, and for medical screening, surveillance, research, or compensation programs.  See National Institute for Occupational Safety and Health (NIOSH) Website on Safety and Health Topic: Chest Radiography.  The necessity of a VA pulmonary examination by a B-reader under the facts and circumstances of this case has not been shown.  Further, informational materials obtained through searches of the internet have been furnished by the Veteran, and among other things show that the diagnoses of asbestosis is based on various factors to include a chest radiograph or CT and changes in lung function (restrictive pattern).  




Additionally, diagnostic tests that may be used to identify pulmonary fibrosis or interstitial lung disease include pulmonary function tests, CT scans, and chest X-rays.  The Veteran has undergone such testing and there is no evidence that the diagnoses rendered by VA examiners in October 2007 and in July 2010, as well as the private pulmonary consultant in October 2007, are flawed or deficient in any way.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty-to-assist provisions of the VCAA have been complied with.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).





Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the claimed disabilities were the result of participation in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).  



When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Residuals of Asbestos Exposure

Facts and Analysis

In June 2007, the RO received the Veteran's claim of service connection for asbestosis.  In statements and testimony, the Veteran asserted that he was exposed to asbestos while serving aboard naval vessels, including, the U.S.S. Northampton and U.S.S. Newport News.  The Veteran has stated that after service he was in the U.S. Merchant Marine and that his lung disease was related to asbestos exposure in service.  He testified that he initially sought private treatment for respiratory complaints probably about a decade after service.  

The Veteran served on active duty from September 1960 to October 1964.  The service personnel records show that his military occupational specialty was commissary man.  

The service treatment records show on enlistment examination, the lungs and chest were normal.  In October 1961, the Veteran complained of a fever, generalized malaise, and a cough, which was associated with flu.  In June 1964, the Veteran complained of a progressive, severe generalized headache with a non-productive cough and general myalgia and malaise.  The diagnosis was pneumonia.  An X-ray showed infiltrates in the lungs.  After about nine days, the symptoms had subsided and the Veteran was essentially asymptomatic, and he was returned to duty.  On separation examination, the lungs and chest were evaluated as normal.  A chest X-ray was normal.  





After service, in a letter in October 1997, a private physician, Dr. S.L.A., stated that after an examination and a review of records of the Merchant Marine, the Veteran, whose post-service sea service spanned some 25 years as a mariner in the deck and engine departments, there was a roentgenographic finding of interstitial fibrosis in the base of both lungs.  The physician expressed the opinion that shipboard exposure to asbestos fibers during the Veteran's seafaring employment was amply indicative of his present malady, which was caused by the asbestos exposure incident to his sailing occupation.  The diagnosis was asbestosis. 

In a letter in March 1998, another private physician, Dr. M.G. reported that the Veteran's pulmonary function evaluation was within normal limits.  He stated that the Veteran had a normal Forced Vital Capacity (FVC) as well as a normal Forced Expiratory Volume/Forced Vital Capacity ratio (FEV1/FVC). 

VA records show that in June 2002 a chest X-ray was negative, indicating that both lungs were clear and that there was no evidence of chronic obstructive pulmonary disease.  In August 2006, a chest X-ray showed no pneumothorax or pleural effusion.  From 2001 to 2007, it was noted that the Veteran was a former smoker.  In November 2001, the Veteran related a history of smoking, having quit in 1986.  In June 2002, the Veteran related that he had quit smoking 10 or 12 years previously, although he had an occasional cigar and that he had smoked for 30 years.  In November 2004, it was noted that the Veteran had not used tobacco in seven or more years.  

In October 2007, a private physician, Dr. R.D.P., noted that the Veteran had served in the Navy for four years and was thereafter employed as a merchant mariner for 25 years.  It was noted too that there was a long history (over 30 years) of smoking, but the Veteran was presently a non-smoker.  After review of the Veteran's file, which included a CT scan of the chest in 2007, the physician stated that the Veteran had no evidence of interstitial fibrosis or restrictive lung disease suggestive of asbestosis.  



The physician explained that there was no pleural thickening or pleural plaque suggestive of asbestos exposure.  Further, the pulmonary function tests were within normal limits, and there was no evidence of restrictive lung disease or decreased diffusion seen with asbestosis.  The physician commented that the Veteran was exposed to asbestos for four years in the Navy and for greater than 35 years in the merchant marine.   

On VA examination in October 2007, the VA examiner noted the letter of October 1997 by Dr. S.L.A.  Upon physical examination and review of the Veteran's file, the VA examiner reported normal chest findings without evidence of asbestosis.  A chest X-ray conducted the previous month (a report is in the file) was normal.  The diagnosis was normal chest findings without evidence of asbestosis.  The VA examiner expressed the opinion that the Veteran did not have any evidence of chronic asbestosis, which was a chronic condition that was made manifest several years after an initial exposure through abnormal chest X-ray findings.  The VA examiner noted that the Veteran developed viral pneumonia aboard ship but that subsequent chest X-rays at the VA were all negative for any suggestions of asbestosis and a private pulmonary function test was normal.  The VA examiner further acknowledged that the Veteran was in the Navy when asbestos use, but the Veteran had not develop any chronic respiratory symptoms or show any positive findings on chest X-rays and a CT scan.   

In July 2010, records from the Social Security Administration were received, showing that the Veteran was in receipt of disability benefits for residuals of a closed head injury in December 1998 (primary diagnosis) and for residuals of a cervical hematoma in June 1999 with complex partial seizures (secondary diagnosis).  There is no evidence of a chronic respiratory disability.  






In August 2010, on VA examination to determine whether the Veteran had any residuals of asbestos exposure, and if so, whether it was causally or etiologically related to service, the VA examiner noted that the Veteran likely had exposure to asbestos while serving in the Navy as well as in the Merchant Marine.  The VA examiner noted the Veteran's history of the use of tobacco.  A chest X-ray was negative for evidence of asbestosis.  In the diagnosis, the VA examiner stated that the Veteran had some lung disease, but more likely as not it was secondary to tobacco use, rather than an effect of the asbestos exposure during his military service and service in the Merchant Marine.  The VA examiner concluded that the Veteran did not have asbestosis.  

In a letter from the Navy, dated in March 2003, in regard to VA claims for service connection related to alleged exposure to asbestos on Navy ships, guidance was provided about the training, duties, and equipment operated by individuals in specific enlisted ratings, as well as the potential health hazards.  Within the guidance is a chart showing Navy job titles (ratings) and the probability of exposure to asbestos for those servicepersons holding such jobs titles.  For the job title of commissaryman, the probability of exposure to asbestos during the course of performing duties was minimal.  

On the basis of the service treatment records alone, a chronic lung disease was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  The Veteran was treated briefly for flu in October 1961 and then for pneumonia in June 1964.  He was thereafter returned to duty and there were no further complaints or treatment for a pulmonary condition for the duration of service.  Even at the time of the separation physical examination in October 1964, the lungs were normal and a chest X-ray was normal.  In other words, flu and pneumonia had long resolved and were not shown to be chronic conditions.  




After service, private and VA records do not show that a lung disease was manifested until many years after the Veteran's service discharge in October 1964.  The Veteran himself has testified that following discharge he initially sought medical treatment for breathing difficulty about 10 years after service.   There is no documentation of that initial visit, and the Veteran testified that such records were unavailable.  In October 1997, Dr. S.L.A. stated that the Veteran had asbestosis, based on a review of records of the Merchant Marine records, including an X-ray report, which showed interstitial fibrosis.  

A subsequent private pulmonary function test in 1998 was normal.  Records of the Social Security Administration, beginning in 1998, do not document lung disease.  

As there is no competent medical evidence during service or since service that a chronic lung disease was noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

The Board thus turns to the issue of whether service connection for residuals of asbestos exposure, a lung disease, may be granted on the basis that a disability was first diagnosed after service, considering all the evidence including that evidence pertinent to service, under 38 C.F.R. § 3.303(d).  In this case, a lung disease, asbestosis, was first documented in 1997, more than 30 years after service.  Dr. S.L.A. concluded that exposure to asbestos during the Veteran's seafaring employment resulted in asbestosis, as documented by X-ray findings of interstitial fibrosis.  Although the physician did not specifically attribute the findings to the Veteran's service in the Navy versus his employment in the U.S. Merchant Marine, he did relate the findings to asbestos exposure aboard ship.  





The statement of Dr. S.L.A., which may be viewed as supportive of the Veteran's claim of service connection, has substantially less probative weight than the other VA and private opinions in the file that address whether there are any residuals from asbestos exposure in service.  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

The opinion of Dr. S.L.A. is not supported by subsequent testing by private and VA health-care providers, which are negative for asbestosis or interstitial fibrosis.  For example, a private pulmonary function test was normal in March 1998.  Further, Dr. R.D.P. in October 2007 considered the Veteran's history of asbestos exposure in both the Navy and Merchant Marine, but expressed the opinion that a physical examination, CT scan of the chest, and pulmonary function tests all showed no evidence of interstitial fibrosis or restrictive lung disease that was suggestive of asbestosis.  The VA examiner in October 2007 noted the letter of Dr. S.L.A., but found that chest X-rays, a CT scan, and a physical examination did not show evidence of chronic asbestosis.  Likewise, the VA examiner in August 2010 found that a chest X-ray and physical examination were negative for evidence of asbestosis, and expressed the opinion that the Veteran's lung disease was likely due the use of tobacco, rather than any exposure to asbestos in service.   The VA examinations were based on a comprehensive review of the file and examination of the Veteran, and were accompanied by rationale that took into account the significant facts of the Veteran's case.  

Although afforded the opportunity, no additional records or statement from Dr. S.L.A. has been presented to explain the normal findings on pulmonary tests and CT scans after the physician had rendered his conclusion. 


The Board finds the medical opinions of the VA examiners and that of the consultant in October 2007, which opposes the claim, more probative and persuasive than the opinion in support of the claim by Dr. S.L.A.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Thus, in assessing the probative value of medical opinions, the opinions unfavorable to the claim outweigh the opinion in favor of the claim.  

As for the Veteran's statements attributing his current lung disease to service due to exposure to asbestos, although the Veteran is competent to describe symptoms, lung disease is not a condition under case law where lay observation has been found to be competent.  Therefore, the determination as to whether the current lung disease was present during active service or is related to an injury or disease of service origin is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303(2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Also, under certain circumstances, the Veteran as a lay person is competent to establish a diagnosis of a simple medical condition, relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007).  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007)).



Although the Veteran is competent to describe symptoms, which he can observe, the diagnosis of a lung disease is not a simple medical condition because the disability is not a condition the Veteran as a lay person can identify based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of a lung disease.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience); Layno v. Brown, 6 Vet. App. 465, 469(1994) (a witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

As the current lung disease is not a simple medical condition, the Board rejects the Veteran's statements and testimony as competent evidence to substantiate that his current lung disease, first documented many years after service, was present in service or attributable to asbestos exposure. 

And although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted any such evidence that establishes a diagnosis of a lung disease before 1997 or probative evidence that a medical professional related lung disease to an injury, disease, or event in service. 

As for the Veteran's lay opinion that his current pulmonary disease is related to exposure to asbestos, since the etiology or the cause of lung disease is not an inference which the Veteran can rationally base on that which he can perceive through the senses, and as lung disease is not a simple medical condition, any such opinion on the etiology or the cause of lung disease requires specialized education, training, or experience.  And it is not factually established that the Veteran is qualified through specialized education, training, or experience to offer an opinion on whether his current lung disease is caused by the exposure to asbestos in service.  




For these reasons, the Veteran's lay opinion on causation is not competent evidence and his opinion on causation cannot be considered as evidence favorable to the claim.

As the preponderance of the evidence is against the claim that the Veteran currently has a lung disease that is related to an injury, disease, or event in service, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for residuals of asbestos exposure, lung disease, is denied.  


REMAND 

On the claim of service connection for tinnitus, in statements and testimony, the Veteran asserts that he has had tinnitus since service.  The Veteran testified that he was exposed to loud noise during in the Navy, which included noise from the boiler and engine rooms, and that tinnitus has continued after service. 

In August 2010, on VA audiological examination for tinnitus, no nexus opinion was rendered as requested in the Board's remand in June 2010. 

Whereas here there the requested development has not been completed, further action is necessary to comply with the remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).







Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by an ENT specialist, who has not previously examined the Veteran to determine: 

a).  Whether the Veteran has tinnitus, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current tinnitus is related to noise exposure in service? 

In formulating an opinion, the VA examiner is asked to consider the following significant facts as determined by the Board based on the procurable and assembled date:

The Veteran was born in 1942.  The Veteran's period of active duty in the Navy was from September 1960 to October 1964.  He served as seaman and a commissary man aboard a heavy cruiser and a command ship.  

In service, there was no complaint or finding of tinnitus.    After service, in his claim for service connection, the Veteran stated that he was exposed to noise from the engine and boilers rooms aboard ship and that he has had tinnitus since service.  After the service, the Veteran served in the Merchant Marine for three decades.






The Veteran is competent to describe noise exposure in service, which is within the realm of the Veteran's personal experience, and his statements are satisfactory evidence of noise exposure during service, which answers the question of what happened in service.  

If an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential etiologies for the current tinnitus, please identify the other potential etiologies based on the evidence of record, when the in-service noise exposure is not more likely than any other to cause the Veteran's current tinnitus and that the requested nexus opinion is beyond what may be reasonably concluded based on the evidence of record.  

2.  After the development requested has been completed, adjudicate the claim of service connection for tinnitus.  If the benefit sought remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


